Southwestern Invs. Group, LLC v Jh Portfolio Debt Equities, LLC (2019 NY Slip Op 06940)





Southwestern Invs. Group, LLC v Jh Portfolio Debt Equities, LLC


2019 NY Slip Op 06940


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


874 CA 19-00366

[*1]SOUTHWESTERN INVESTORS GROUP, LLC, PLAINTIFF-APPELLANT,
vJH PORTFOLIO DEBT EQUITIES, LLC, DEFENDANT-RESPONDENT, DARREN TURCO AND JACOB ADAMO, DEFENDANTS. 


COLLIGAN LAW LLP, BUFFALO (KEVIN T. O'BRIEN OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
HAGERTY & BRADY, BUFFALO (MICHAEL A. BRADY OF COUNSEL), FOR DEFENDANT-RESPONDENT. 
PHILLIPS LYTLE LLP, BUFFALO (SEAN C. MCPHEE OF COUNSEL), FOR DEFENDANTS.

	Appeal from an order of the Supreme Court, Erie County (Deborah A. Chimes, J.), entered July 5, 2018. The order, among other things, granted the motion of defendant JH Portfolio Debt Equities, LLC for partial summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on July 8, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court